Citation Nr: 1534324	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-38 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Osceola Regional Medical Center from August 17, 2014, to August 21, 2014.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination by the Orlando, Florida, Department of Veterans Affairs (VA) Medical Center (MC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From August 17, 2014, to August 21, 2104, the Veteran received emergency treatment at Osceola Regional Medical Center; such care was not authorized by VA in advance or related to a service-connected disability. 

2.  At the time the treatment was furnished at Osceola Regional Medical Center, the Veteran had private health insurance. 


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of unauthorized medical expenses are not met with respect to the expenses the Veteran incurred at Osceola Regional Medical Center from August 17, to August 21, 2014.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2014); 38 C.F.R. § 17.1002 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Osceola Regional Medical Center from August 17, to August 21, 2014.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement (authorized under separate statutory provisions): (1) for private medical services pre- authorized by VA; (2) for services not previously authorized for (or aggravating) a service-connected disability; or (3 for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a); 1725; and 1728(a).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not suggest, nor does the Veteran assert, that the treatment he received at Osceola Regional Medical Center in August 2014 was authorized in advance by VA.  While the record suggests that VA was notified of his admission the day it occurred (August 17, 2014), the August 2014 decision clearly documents that reimbursement for private medical expenses was first denied two days after admission (August 19, 2014).  Accordingly, the Board finds that prior authorization was not obtained for the private medical treatment the Veteran received at Osceola Regional Medical Center from August 17, 2014, to August 21, 2014.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutory provisions that offer an avenue for obtaining payment or reimbursement for medical expenses. 

Under 38 U.S.C.A. § 1728, to establish entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), the following three criteria must be met: (a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2); (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital.  See 38 C.F.R. § 17.120.

The Veteran has alleged that his treatment at Osceola Regional Medical Center from August 17, 2014, to August 21, 2014, was for a non-service-connected disability ("heart condition") associated with/secondary to his service-connected disabilities.  However, his claim of service connection (to include on a secondary basis) for cardiomyopathy with ventricular arrhythmia and congestive heart failure, status post implanted automatic implantable cardioverter defibrillator (claimed as "heart condition") was denied in a May 2015 decision of the St. Petersburg, Florida, VA Regional Office.  There is no indication in the record that he initiated an appeal with respect to this decision.  Thus, the emergency treatment in question was neither service-connected nor related to a service-connected disability.  Additionally, there is no evidence that he is participating in a vocational rehabilitation program.  Accordingly, he is not eligible for payment or reimbursement of the medical expenses under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. §  1728; 38 C.F.R. § 17.120.  Therefore, the outcome of this case is dependent upon whether he is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725.

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d). 

The Veteran's claim was received in August 2014; thus, it was timely filed.  Nonetheless, as explained below, the criteria for eligibility for payment or reimbursement of the medical expenses in question under 38 U.S.C.A. § 1725 are not met. 

Chapter 38 U.S.C.A § 1725(a) provides that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Under 38 U.S.C.A § 1725(b) eligibility requires: (1) the veteran is an active VA health-care participant, which means he is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and (2) the veteran is personally liable for payment, which means he is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. §  1728. 

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all [emphasis added] of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that revisions to 38 C.F.R. § 17.1002 were made effective January 20, 2012.  See 76 Fed. Reg. 79, 067-79,072 (Dec. 21, 2011), and effective May 21, 2012 VA published a final rule amending 38 C.F.R. §  17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  However, the revisions and amendments have no applicability in the instant claim.

As noted above, in applying for payment or reimbursement for the emergency treatment he received from August 17, 2014, to August 21, 2014, the Veteran must show that he meets all of the criteria under 38 U.S.C.A. § 1725.  It is clearly shown that he has not met them all.  VA documentation indicates that he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment he received.  Notably, he has not contested this determination.  Thus, the Board finds that the Veteran does not meet a legal criterion for establishing entitlement to payment or reimbursement under 38 U.S.C.A. §  1725.  (The Board makes no determination as to whether he meets the other criteria, given that a failure to satisfy even one criterion precludes an award of the benefit sought under 38 U.S.C.A. § 1725.)  

In summary, the record shows that the Veteran has commercial insurance that paid for a portion of the cost of the services he received Osceola Regional Medical Center from August 17, 2014, to August 21, 2014.  Because such coverage is a bar to recovery under 38 U.S.C.A. § 1725, and because he was not eligible for recovery under 38 U.S.C.A. § 1728, the instant claim for reimbursement lacks legal merit, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses the Veteran incurred at Osceola Regional Medical Center from August 17, 2014, to August 21, 2014, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


